PER CURIAM:
Eric Samuel appeals the district court’s order accepting the magistrate judge’s recommendation to dismiss his civil rights claim, to exercise supplemental jurisdiction over Samuel’s legal malpractice claim, and to grant Defendants summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Samuel v. Proctor, No. 3:07-cv-01586-PMD, 2008 WL 2627139 (D.S.C. June 25, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.